Citation Nr: 1430389	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  11-00 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1998 to December 2006. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed for the Veteran's service connection claim.  The medical evidence establishes that the Veteran has sleep apnea; specifically, post-service treatment records show an impression of sleep apnea in June 2007, several months after separation from active duty.  The Veteran contends that symptoms of sleep apnea, such as a swollen uvula, a sore throat, upper respiratory infections, and common cold symptoms began in service.  An October 2005 service treatment record notes a complaint of fatigue.  A December 2005 service record problem list noted fatigue and an upper respiratory infection.  A July 2006 record noted complaints of feeling tired and feeling poorly (malaise).  Therefore, an examination and opinion should be obtained to determine the etiology of the Veteran's sleep apnea and whether the Veteran's current condition is related to her symptoms in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an evaluation to determine the nature and likely etiology of her sleep apnea.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea was incurred or caused by military service.  The requested opinion should take into consider all relevant medical evidence, including the Veteran's own assertions of in-service symptoms. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

2. Thereafter, readjudicate the Veteran's claim with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



